—Judgment, Supreme Court, Bronx County (Robert Straus, J.), rendered August 20, 1998, convicting defendant, upon his plea of guilty, of attempted murder in the second degree and criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to consecutive terms of 11 years and 2 to 4 years, respectively, unanimously affirmed.
Contrary to the People’s argument, the record fails to reflect an unequivocal waiver of the right to appeal.
After sufficient inquiry, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty *200plea (People v Frederick, 45 NY2d 520). The record establishes that defendant’s plea was knowing and voluntary (see, People v Toxey, 86 NY2d 725), and that the allegedly coercive conduct by defendant’s attorney amounted to nothing more than proper advice to accept the plea (see, People v Muldrow, 261 AD2d 124).
We perceive no abuse of sentencing discretion. Concur— Ellerin, P. J., Rosenberger, Tom, Lerner and Saxe, JJ.